The opinion of the court was delivered by
Horton, C. J.:
The defendant was charged with selling intoxicating liquors, prohibited by the provisions of chap. 128, Laws of 1881, for other than medical, scientific and mechanical purposes. A motion was made to quash the information upon various grounds, among others, that no offense was charged therein. This motion was overruled, and duly excepted to. Upon calling the ease for trial, a jury was waived, and a hearing had upon the following: “Defendant admits that on the 15th day of August, 1881, he> sold spirituous liquors, to wit, whisky, for other than medical, mechanical or scientific purposes; that such sale was made at the county of Cherokee, in the state of Kansas, within a certain wooden building situated on lot No. 14, block No. 16, of the original *343,plat of the city of Columbus, in said county. It is also admitted that said sale is the sale referred to in the sixth count of the information.” The court thereupon .found the defendant guilty as charged in the information, and adjudged that ■he pay a fine of $200, together with all costs, and stand committed to the, county jail until the fine and costs were paid. The defendant appeals, and alleges the conviction and judgment are wrong.
It is contended that the defendant is not charged with, or shown to have been guilty of, a violation .of any penal provision of the statute. In support, counsel for defendant suggest that if the defendant was a druggist upon the 15th day of August, 1881, having in his possession a permit to sell intoxicating liquors, and if the person to whom the defendant upon that day sold whisky was a druggist, armed with a perr mit, and if the sale was of at least one gallon in quantity, no statute was violated. This upon the theory that the concluding clause of § 4, ch. 128, Laws of 1881, authorizes any ■druggist having a permit to sell intoxicating liquors in quantities not less than one gallon to any other druggist having a like permit, for other than medical, scientific or mechanical purposes.
The argument is plausible, but not sound. Sec. 1 of said •ch. 128 reads: “Any person or persons who shall manufacture, sell or barter any malt, vinous or other intoxicating liquors, shall be guilty of a misdemeanor, and punished' as ¡hereinafter provided: Provided, however, That such liquors •may be sold for medical, scientific and mechanical purposes, as provided in this act.” Sec. 7 of the same act provides a penalty for any person who sells spirituous, malt, vinous, fermented or •other intoxicating liquors without taking out and having a permit to sell the same. Section 9 further provides penalties for all persons who, notwithstanding they have a permit to sell intoxicating liquors, sell or barter such liquors in any •othér manner, or for any other purpose, than in the statute provided, or who shall violate any of the provisions of the ¡statute. All of the sections of the statute müst <*be read *344and construed together, and therefore if the defendant sold the spirituous liquors as admitted by him, without having a permit therefor, he was liable to the penalty specified in § 7. Ifj having a permit as a druggist or otherwise, he sold intoxicating liquors at the time and place mentioned, for other than-medical, scientific or mechanical purposes, he was liable to the penalty mentioned in § 9. The purpose of the statute is, to prohibit the manufacture or sale of intoxicating liquors-for use as a beverage; and as it was alleged in the information that the sale was for other than medical, scientific and mechanical purposes, the information charged an offense within the statute, and as the defendant admitted that he sold1 intoxicating liquors at the time and place alleged in the information,' for other than medical, scientific and mechanical purposes, judgment was properly pronounced against him.
The judgment of the district court will be affirmed.
All the Justices concurring.